DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Acknowledgement is made of Applicant’s amendment to the claims filed 03 June 2020.
Acknowledgment is made of applicant’s request for Continued Examination filed on 18 September 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 6, and 11 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over F. Fiore, U.S. 2014/0042793 (“Fiore”) in view of A. Humbert, U.S. 2017/0225788 (“Humbert”) and Baca et al. U.S. 2012/0261911 (“Baca”).  Fiore discloses a seat belt system (abstract) comprising: 
a retractor (paragraph [0019]); 
a flexible, retractable inflatable belt [0019] attached to the retractor, wherein the lap belt lap belt protectively houses an inflatable member [0019] including an airbag ([0019] – [0020] airbag) which includes a feed or fill hose (38); 
an inflator [0020]; 
a buckle (20) including a hollow conduit ([0019], 48); 

Fiore is silent to the details of how the flexible feed or fill hose is coupled to the lap belt.  Baca teaches a feed or fill hose (112) directly couple to a lap belt (122).  One of ordinary skill in the art at the 
In reference to claims 6 and 11 – 14, Fiore in view of Humbert and Baca further discloses the feed or fill hose being is formed as an integral portion of the airbag (38); wherein the buckle is secured to a seat frame (abstract) adjacent the a seat cushion (5, abstract) or other support member (fig. 1); wherein the inflator is positioned under the a seat cushion (5, [0027]) or at some other concealed location and is in pneumatic communication with the buckle by the hollow conduit; wherein the inflator used in the system is a cold gas inflator (26) which comprises a tank or pressure vessel (cylinder) filled with compressed gas, and the inflator is pyrotechnically opened to cause the compressed gas to flow through the buckle into the tube, which is part of the tongue, and then into the tube feed or fill hose and airbag;  wherein the end of the feed or fill hose (38) is placed over an end of the tube of the tongue (22) and secured to the tube of the tongue by a clamp (41).

Claims 2 – 5 and 8 - 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiore in view of Humbert and Baca as applied to claim 1 above, and further in view of R. Mical U.S. 2009/0066063 (“Mical”).  Fiore as modified discloses the hollow woven portion is woven with a weak thread or threads enabling the hollow woven portion to be easily torn as the airbag inflates [0025].  Fiore further discloses wherein the hollow woven portion comprises an opening (18) and the airbag is folded into a compact shape (16c) and the airbag and flexible feed or fill hose (16a, Humbert 124) is inserted into the opening and moved into the hollow woven portion; and wherein the end of the feed or fill hose is secured to the tube of the tongue and a portion of the lap belt which is adjacent to the end of the feed or fill hose is secured to a ring of the tongue (41).  Fiore in view of Humbert does not disclose .  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiore in view of Humbert and Baca as applied to claim 1 above, and further in view of H. Kobayashi, JP 0 2002 145002A (“Kobayashi”).  Fiore in view of Schneider does not disclose the mounting location for the retractor.  Kobayashi teaches the retractor mounted exterior to and adjacent a lower edge of a seat cushion (fig. 1).  One of ordinary skill in the art at the time the invention was filed would find modifying Fiore as modified such that it comprised the retractor location in view of the teachings of Kobayashi obvious so as to provide a location with predictable results that is easy to access and install (page 3, 8th paragraph).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiore in view of Humbert and Baca as applied to claim 1 above, and further in view of Meister et al. U.S. 2014/0021771 (“Meister”).  Fiore as modified does not directly disclose the concealed mounting locations of the retractor.  Meister teaches a concealed mounting location of a retractor (abstract) within the bottom of the seat back, in the seat cushion, inside of the seat support and on a support surface (fig. 4), which supports the seat, an opening ring (44) in which the ring overlays an opening through which the end of the lap belt extends.  One of ordinary skill in the art at the time the invention was filed would find .


Response to Arguments

Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion 








Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


KAREN BECK
Primary Examiner
Art Unit 3616



/KAREN BECK/Primary Examiner, Art Unit 3616